DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                                FOURTH DISTRICT

                          GERARDO GUZMAN,
                              Appellant,

                                       v.

                          STATE OF FLORIDA,
                               Appellee.

                                 No. 4D19-244

                                [October 3, 2019]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Dan L. Vaughn, Judge; L.T. Case No. 56-2007-CF-005371B.

   Gerardo Guzman, Okeechobee, pro se.

   No brief required for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and GERBER, JJ., concur.

                            *           *           *

   Not final until disposition of timely filed motion for rehearing.